United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
WEAPONS STATION, China Lake, CA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-366
Issued: September 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
On November 30, 2010 appellant filed an application for review of a November 5, 2010
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his August 13,
2010 request for reconsideration on the grounds that the request was untimely filed and the
evidence failed to establish clear evidence of error. The appeal was docketed as No. 11-366.
In a May 18, 2010 decision, the Board affirmed OWCP decisions dated December 19,
2008 and March 20, 2009 which denied appellant’s claim for an attendant allowance and denied
his request for reconsideration.1 On August 13, 2010 appellant requested reconsideration from
the May 18, 2010 decision and submitted evidence in support of his claim. In a November 5,
2010 decision, OWCP denied the request finding that his reconsideration request was not filed
within one year of OWCP’s December 19, 2008 merit decision.
The Board has considered the matter and finds that the August 13, 2010 request
constituted a timely request for reconsideration. OWCP regulations provide that “[a]n
application for reconsideration must be sent within one year of the date of the OWCP decision
for which review is sought.”2 OWCP procedures note that the one-year time limit for requesting
1

Docket No. 09-1497 (issued May 18, 2010).

2

20 C.F.R. § 10.607(a).

reconsideration begins on the date of the original decision and also accompanies any subsequent
merit decision on the issues, including “any merit decision by the [Board].”3 As the May 18,
2010 decision of the Board was a merit decision, appellant had one year from May 18, 2010 to
request reconsideration. The Board finds that his request was timely, as it was dated August 13,
2010 and received on August 19, 2010, and was clearly made within one year of the Board’s
May 18, 2010 decision. Because appellant filed a timely reconsideration request, the case will be
remanded to OWCP for application of the standard for reviewing timely requests for
reconsideration.4 The “clear evidence of error” standard utilized by OWCP in its November 5,
2010 decision is appropriate only for untimely reconsideration requests. After such further
development as OWCP deems necessary, it should issue an appropriate decision to protect
appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the November 5, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this order.
Issued: September 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).

4

See 20 C.F.R. § 10.606(b)(2).

2

